Citation Nr: 1012503	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis, moderately advanced, inactive, claimed as a 
bilateral lung condition.

2.  Entitlement to service connection for bilateral 
pterygium causing corneal distortion, claimed as a bilateral 
eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has active service from April 1958 to February 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied entitlement to the benefits currently sought on 
appeal.


FINDING OF FACT

In a March 2010 statement, the Veteran withdrew his appeal 
concerning the issues of entitlement to service connection 
for a bilateral lung condition and a bilateral eye 
condition.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to 
the issues of entitlement to service connection for a 
bilateral lung condition and a bilateral eye condition have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R.               § 
20.204(c) (2009).

The Veteran's most recent Substantive Appeal, dated in 
October 2008, perfected his appeal as to issues of 
entitlement to service connection for a bilateral lung 
condition and a bilateral eye condition, as identified in 
the September 2008 Statement of the Case.  In a March 2010 
written statement, the Veteran stated that he was 
withdrawing his appeal as to the issues currently before the 
Board.  Such issues include entitlement to service 
connection for a bilateral lung condition and a bilateral 
eye condition. 

The Board finds that the Veteran's written statement 
indicating his intention to withdraw his appeal as to the 
issues of entitlement to service connection for a bilateral 
lung condition and a bilateral eye condition satisfies the 
requirements for the withdrawal of a substantive appeal.

As the appellant has withdrawn his appeal as to the issues 
of entitlement to service connection for a bilateral lung 
condition and a bilateral eye condition, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, the issues of entitlement service connection 
for a bilateral lung condition and a bilateral eye condition 
are dismissed.


ORDER

The appeals concerning the issues of entitlement to service 
connection for a bilateral lung condition and a bilateral 
eye condition are dismissed without prejudice.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


